Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-19 are directed toward a method (i.e. a process) and claim 20 is directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 13, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method comprising: identifying an error metric associated with an input variable associated with a translation model, the translation model providing an output that is influenced by a value for the input variable and a weighting associated with the input variable; determining a reference output of the translation model by providing reference values for the input variable to the translation model; generating modulated values for the input variable based on the reference values using the error metric; determining a simulated output of the translation model by providing the modulated values for the input variable to the translation model; updating the translation model with a reduced weighting associated with the input variable when a difference between the simulated output and the reference output is greater than a threshold, resulting in an updated translation model; and providing a notification pertaining to a physiological condition using an instance of a sensing element capable of providing electrical signals influenced by the physiological condition in a body of a patient, wherein the notification is generated based at least in part on an output of the updated translation model when one or more subsequent values for the input variable derived from one or more electrical signals output by the instance of the sensing element are input to the updated translation model with the reduced weighting”.
The limitations of identifying an error metric, determining a reference output, generating modulated values, determining a simulated output, updating the translation model with a reduced weighting, and providing a notification pertaining to a physiological condition, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of identifying, determining, generating, updating, and providing, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Additionally, claim 13 recites: “A method comprising: identifying an error metric associated with a variable influenced by electrical signals provided by a glucose sensing element, the electrical signals being influenced by a glucose level in a body; determining modulated values for the variable using the error metric; determining a reference output of a translation model using reference values for the variable, wherein the reference output of the translation model is influenced by the reference values and a weighting associated with the variable; determining a simulated output of the translation model using the modulated values for the variable, wherein the simulated output of the translation model is influenced by the simulated values and the weighting; when a difference between the simulated output and the reference output is greater than a threshold, updating the translation model to reduce the difference, resulting in an updated translation model; and providing the updated translation model to a device monitoring a glycemic condition of a patient using the glucose sensing element, wherein the device generates a notification based at least in part on an output of the updated translation model when one or more subsequent values for the variable derived from one or more subsequent electrical signals output by the glucose sensing element in response to the glucose level in the body of the patient are input to the updated translation model”.
The limitations of identifying an error metric, determining modulated values, determining a reference output, determining a simulated output, updating the translation model, and providing an updated translation model, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of identifying, determining, updating, and providing, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 20 recites: “A system comprising: a database to store historical measurement data corresponding to instances of a sensing element influenced by a physiological condition; and a server coupled to the database to identify an error metric associated with an input variable to a translation model based at least in part on the historical measurement data, identify reference values for the input variable using the historical measurement data, determine modulated values for the input variable based on the reference values using the error metric, determine a reference output of the translation model by providing the reference values for the input variable to the translation model, determine a simulated output of the translation model by providing the modulated values for the input variable to the translation model, update the translation model to reduce influence of the input variable when a difference between the simulated output and the reference output is greater than a threshold, wherein a user notification is generated based at least in part on an output of the updated translation model when one or more subsequent values for the input variable derived from one or more electrical signals output by an instance of the sensing element are input to the updated translation model”.
The limitations of identifying an error metric, determining modulated values, determining a reference output, determining a simulated output, updating the translation model, and providing an updated translation model, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of identifying, determining, updating, and providing, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Dependent claims 2-12 and 14-19 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 13, and 20. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “one or more electrical signals output”, “sensing element”, “glucose sensing element”, “electrical signals”, “device”, “database”, “sensing element”, and “server”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0025], and [0029] of the present specification, and see further MPEP 2106.05(f); and
Generally linking the abstract idea to a particular technological environment or field of use, for example, “using an instance of a sensing element capable of providing electrical signals”, “influenced by electrical signals provided by a glucose sensing element”, “the electrical signals being influenced by a glucose level in a body”, “a database to store historical measurement data corresponding to instances of a sensing element influenced by a physiological condition”, and “a server coupled to the database”, which amounts to limiting the abstract idea to the field of glucose monitoring/technology/the environment of computers, see MPEP 2106.05(h) and MEPEP 2106.05(g).
Additionally, dependent claims 2-12 and 14-19 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 13, and 20, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-12 and 14-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent 
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (US20110237917 A1), hereinafter Roy.
Regarding claim 1 Roy teaches a method comprising: identifying an error metric associated with an input variable associated with a translation model ([0025]), the translation model providing an output that is influenced by a value for the input variable and a weighting associated with the input variable (FIG. 11, and [0117]-[0119]); determining a reference output of the translation model by providing reference values for the input variable to the translation model ([0025]); generating modulated values for the input variable based on the reference values using the error metric ([0025], [0031], and [0106]); determining a simulated output of the translation model by providing the modulated values for the input variable to the translation model ([0140]); updating ([0106] and [0156]); and providing a notification pertaining to a physiological condition using an instance of a sensing element capable of providing electrical signals influenced by the physiological condition in a body of a patient ([0069]), wherein the notification is generated based at least in part on an output of the updated translation model when one or more subsequent values for the input variable derived from one or more electrical signals output by the instance of the sensing element are input to the updated translation model with the reduced weighting ([0069], [0091], and [0180]).
Regarding claim 2 Roy teaches the translation model comprises an estimation model for providing an estimated value for the physiological condition, wherein: determining the reference output comprises determining a reference set of measurement values for the physiological condition using the reference values ([0025]); determining the simulated output comprises determining a simulated set of measurement values for the physiological condition using the modulated values ([0140]); and updating the translation model comprises updating the estimation model to reduce the difference between the simulated set of measurement values and the reference set of measurement values by assigning the reduced weighting to the input variable in the estimation model ([0106] and [0156]).
Regarding claim 3 Roy teaches the physiological condition comprises a glycemic condition of the patient (Abstract and [0008]); the sensing element comprises an interstitial glucose sensing arrangement ([0014] and [0018]); the estimation model comprises a sensor glucose estimation model for providing an estimated glucose value ([0026]); the reference set of measurement values comprises a reference set of estimated glucose measurement values determined by the sensor glucose estimation model as a function of the reference values and the weighting assigned to the input variable ([0025]); and the simulated set of measurement values comprises a simulated ([0140]).
Regarding claim 4 Roy teaches the input variable comprises an output electrical current, an electrode voltage, or an electrochemical impedance spectroscopy (EIS) value determined based on the electrical signals provided by the interstitial glucose sensing arrangement ([0068], [0069], [0071], and [0072]).
Regarding claim 5 Roy teaches the translation model comprises an insight model for characterizing an aspect of the physiological condition, wherein: the input variable comprises an estimated value output by an estimation model ([0025]); identifying the error metric comprises determining the error metric associated with the estimated value output by the estimation model (FIG. 11, and [0117]-[0119]); determining the reference output comprises providing reference values from the estimation model for the input variable to the insight model to obtain reference characterizations for the aspect of the physiological condition ([0025]); generating the modulated values comprises determining simulated values based on the reference values using the error metric ([0025], [0031], and [0106]); determining the simulated output comprises providing the simulated values for the input variable to the insight model to obtain simulated characterizations for the aspect of the physiological condition ([0140]); updating the translation model comprises updating the insight model with the reduced weighting associated with the estimated value output by the estimation model when a difference between the simulated characterizations and the reference characterizations is greater than the threshold ([0106] and [0156]); and the notification is generated based at least in part on the output of the updated insight model when one or more subsequent values for an estimated value derived from one or more electrical signals output by the instance of the sensing element are input to the updated insight model with the reduced weighting ([0069], [0091], and [0180]).
Regarding claim 6 Roy teaches the physiological condition comprises a glycemic condition of the patient (Abstract and [0008]); the sensing element comprises an interstitial glucose sensing ([0014] and [0018]); and the estimation model comprises a sensor glucose estimation model for providing an estimated glucose value ([0026]).
Regarding claim 7 Roy teaches the translation model comprises an insight model for generating the notification based on an aspect of the physiological condition as a function of an estimated value for the physiological condition provided by an estimation model having the weighting assigned to the input variable ([0025]); determining the reference output ([0025]) comprises: determining a reference set of estimated measurement values for the physiological condition as a function of the reference values using the estimation model ([0025]); and inputting the reference set of estimated measurement values to the insight model to determine the reference output of the insight model based at least in part on the reference set of estimated measurement values ([0025] and [0026]); and determining the simulated output ([0025]) comprises: determining a simulated set of estimated measurement values for the physiological condition as a function of the modulated values using the estimation model ([0140]); and inputting the simulated set of estimated measurement values to the insight model to determine the simulated output of the insight model based at least in part on the simulated set of estimated measurement values ([0140]).
Regarding claim 8 Roy teaches updating the translation model comprises: updating estimation model with the reduced weighting assigned to the input variable, resulting an updated estimation model ([0069], [0091], [0106], [0156], and [0180]); and updating the insight model for generating the notification as a function of the estimated value for the physiological condition provided by the updated estimation model having the reduced weighting assigned to the input variable ([0069], [0091], [0106], [0156], and [0180]).
Regarding claim 9 Roy teaches the physiological condition comprises a glycemic condition of the patient (Abstract and [0008]); the sensing element comprises an interstitial glucose sensing arrangement ([0014] and [0018]); the estimation model comprises a sensor glucose estimation model for providing an estimated glucose value ([0026]); the reference set of estimated ([0025] and [0026]); the simulated set of estimated measurement values comprises a simulated set of estimated glucose measurement values determined by the sensor glucose estimation model as a function of the modulated values and the weighting assigned to the input variable ([0140]); and the input variable is determined based on the electrical signals provided by the interstitial glucose sensing arrangement and comprises an output electrical current, an electrode voltage, or an electrochemical impedance spectroscopy (EIS) value ([0068], [0069], [0071], and [0072]).
Regarding claim 10 Roy teaches the translation model comprises an insight model for generating the notification based on an aspect of the physiological condition as a function of an estimated value for the physiological condition provided by an estimation model and having the weighting assigned to the estimated value ([0025]); determining the reference output ([0025]) comprises: determining a reference set of estimated measurement values for the physiological condition as a function of the reference values using the estimation model ([0025]); and inputting the reference set of estimated measurement values to the insight model to determine the reference output of the insight model based at least in part on the reference set of estimated measurement values ([0025] and [0026]); determining the simulated output ([0025]) comprises: determining a simulated set of estimated measurement values for the physiological condition as a function of the modulated values using the estimation model ([0140]); and inputting the simulated set of estimated measurement values to the insight model to determine the simulated output of the insight model based at least in part on the simulated set of estimated measurement values; and updating the translation model comprises updating insight model with the reduced weighting assigned to the estimated value for the physiological condition provided by the estimation model ([0140]).
Regarding claim 11 Roy teaches the notification is generated based at least in part on the output of the updated insight model when one or more subsequent values for the estimated value ([0069], [0091], and [0180]).
Regarding claim 12 Roy teaches the physiological condition comprises a glycemic condition of the patient (Abstract and [0008]); the sensing element comprises an interstitial glucose sensing arrangement ([0014] and [0018]); the estimation model comprises a sensor glucose estimation model for providing an estimated glucose value ([0026]); the reference set of estimated measurement values comprises a reference set of estimated glucose measurement values determined by the sensor glucose estimation model as a function of the reference values and the weighting assigned to the input variable ([0025] and [0026]); the simulated set of estimated measurement values comprises a simulated set of estimated glucose measurement values determined by the sensor glucose estimation model as a function of the modulated values and the weighting assigned to the input variable ([0140]); and the input variable is determined based on the electrical signals provided by the interstitial glucose sensing arrangement and comprises an output electrical current, an electrode voltage, or an electrochemical impedance spectroscopy (EIS) value ([0068], [0069], [0071], and [0072]).
Regarding claim 13 Roy teaches a method comprising: identifying an error metric associated with a variable influenced by electrical signals provided by a glucose sensing element, the electrical signals being influenced by a glucose level in a body (FIG. 11, [0025], and [0117]-[0119]); determining modulated values for the variable using the error metric ([0025]); determining a reference output of a translation model using reference values for the variable, wherein the reference output of the translation model is influenced by the reference values and a weighting associated with the variable ([0025]); determining a simulated output of the translation model using the modulated values for the variable, wherein the simulated output of the translation model is influenced by the simulated values and the weighting ([0140]); when a difference between the simulated output and the reference output is greater than a threshold, updating the translation ([0106] and [0156]); and providing the updated translation model to a device monitoring a glycemic condition of a patient using the glucose sensing element, wherein the device generates a notification based at least in part on an output of the updated translation model when one or more subsequent values for the variable derived from one or more subsequent electrical signals output by the glucose sensing element in response to the glucose level in the body of the patient are input to the updated translation model ([0069], [0091], and [0180]).
Regarding claim 14 Roy teaches the translation model comprises an insight model ([0025]); the variable comprises a sensor glucose measurement input to the insight model ([0014] and [0018]]); the translation model provides an output that is influenced by an intermediate variable calculated based on the sensor glucose measurement ([0014], [0018], [0032], and [0066]-[0068]); the weighting comprises a weighting factor associated with the intermediate variable ([0024], [0025], [0030], [0031], and [0106]); and updating the translation model comprises reducing the weighting factor ([0106], [0156], and [0175]-[0179]).
Regarding claim 15 Roy teaches the reference values comprise a reference set of sensor glucose measurement data ([0014], [0018], and [0106]); determining the modulated values comprises determining a modulated set of sensor glucose measurement data based on the reference set of sensor glucose measurement data and the error metric associated with the sensor glucose measurement ([0025] and [0026]); determining the reference output comprises the translation model providing the reference output based at least in part on the weighting factor applied to one or more reference values for the intermediate variable calculated based on the reference set of sensor glucose measurement data ([0025] and [0026]); and determining the simulated output comprises the translation model providing the simulated output based at least in part on the weighting factor applied to one or more modulated values for the intermediate variable calculated based on the modulated set of sensor glucose measurement data ([0025] and [0140])
Regarding claim 16 Roy teaches updating the translation model comprises: iteratively reducing the weighting factor, iteratively determining an updated reference output based at least in part on the reduced weighting factor applied to the one or more reference values for the intermediate variable, and iteratively determining an updated simulated output based at least in part on the reduced weighting factor applied to the one or more modulated values for the intermediate variable until the difference between the simulated output and the reference output is less than the threshold ([0106], [0156], and [0175]-[0179]).
Regarding claim 17 Roy teaches the variable comprises a digital measurement parameter determined based at least in part on the electrical signals ([0075], [0076], [0085] and [0086]); the translation model comprises a glucose estimation model providing an estimated sensor glucose measurement value based at least in part on the digital measurement parameter and a weighting factor associated with the digital measurement parameter ([0014], [0018], and [0106]); and updating the translation model comprises reducing the weighting factor associated with the digital measurement parameter ([0106], [0156], and [0175]-[0179]).
Regarding claim 18 Roy teaches the reference values comprise a reference set of values for the digital measurement parameter ([0014], [0018], and [0106]); determining the modulated values comprises determining a modulated set of values for the digital measurement parameter based on the reference set of values and the error metric associated with the digital measurement parameter ([0025] and [0026]); determining the reference output comprises determining reference sensor glucose measurement data as a function of the reference set of values using the glucose estimation model ([0025] and [0026]); and determining the simulated output comprises determining simulated sensor glucose measurement data as a function of the modulated set of values using the glucose estimation model ([0025] and [0140]).
Regarding claim 19 Roy teaches updating the translation model comprises: iteratively reducing the weighting factor, iteratively determining an updated glucose estimation model with the ([0106], [0156], and [0175]-[0179]).
Regarding claim 20 Roy teaches a system comprising: a database to store historical measurement data corresponding to instances of a sensing element influenced by a physiological condition ([0020], [0034] and [0035]); and a server coupled to the database to identify an error metric associated with an input variable to a translation model based at least in part on the historical measurement data (FIG. 11, [0025], and [0117]-[0119]), identify reference values for the input variable using the historical measurement data ([0025], [0034], and [0035]), determine modulated values for the input variable based on the reference values using the error metric ([0025], [0031], and [0106]), determine a reference output of the translation model by providing the reference values for the input variable to the translation model ([0025]), determine a simulated output of the translation model by providing the modulated values for the input variable to the translation model ([0140]]), update the translation model to reduce influence of the input variable when a difference between the simulated output and the reference output is greater than a threshold ([0106] and [0156]), wherein a user notification is generated based at least in part on an output of the updated translation model when one or more subsequent values for the input variable derived from one or more electrical signals output by an instance of the sensing element are input to the updated translation model ([0069], [0091], and [0180]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686      

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686